COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Miguel Zaragoza Fuentes and Texas LPG Storage Company

Appellate case number:     01-18-00996-CV

Trial court case number: 2014-30215

Trial court:               245th District Court of Harris County

        Relators filed a petition for writ of mandamus challenging the Honorable Roy Moore
purportedly ruling on October 26, 2018 that pretrial temporary orders issued under Section 6.502
of the Texas Family Code were reinstated following this Court’s reversal of the final divorce
decree. Pursuant to Texas Rule of Appellate Procedure 7.2(b), the Court “abate[s] the proceeding
to allow the successor to reconsider the original party’s decision.” TEX. R. APP. P. 7.2(b).
        Within 15 days of this order, relators are directed to obtain a hearing date, if necessary,
from the trial court coordinator and to notify all parties of such date. The hearing shall be set for a
date no later than 30 days after the date of this order. The trial court coordinator shall advise the
Clerk of this Court of the hearing date as soon as it is set.
        Within 30 days of the date of this order, the trial court is directed to file a supplemental
clerk’s record or reporter’s record documenting the successor’s ruling.
        This case is abated, treated as a closed case, and removed from this Court’s active docket.
This original proceeding will be reinstated on this Court’s active docket when the successor
respondent has reconsidered the original respondent’s decisions and either party informs the Clerk
of this Court of the ruling(s) with a certified copy of the order(s).


       It is so ORDERED.

Judge’s signature: _   /s/ Gordon Goodman_______
                       Acting individually


Date: January 22, 2019